UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 07-4482



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


ROBERT WAYNE BOGGS,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Durham. William L. Osteen, Senior
District Judge. (1:02-cr-00029-WLO)


Submitted:   December 19, 2007            Decided:   January 8, 2008


Before MOTZ, KING, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Louis C. Allen, III, Federal Public Defender, Eric D. Placke,
Assistant Federal Public Defender, Greensboro, North Carolina, for
Appellant. Anna Mills Wagoner, United States Attorney, Clifton T.
Barrett, Assistant United States Attorney, Greensboro, North
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Robert     Wayne     Boggs     was   convicted   of    kidnapping,

transmitting a ransom demand in interstate commerce, and carrying

and using a firearm during a crime of violence, in violation of 18

U.S.C.   §§   875(a),   924(c)(1)(A)(ii),        1201(a)(1)     (2000),   and

originally sentenced to 284 months imprisonment.                 This court

affirmed Boggs’ conviction, but vacated his sentence and remanded

for resentencing in accordance with United States v. Booker, 543

U.S. 220 (2005).

          On remand, the district court conducted a resentencing

hearing and determined that, with regard to the kidnapping and

ransom demand counts, both to run concurrently, Boggs’ total

offense level remained at 35; with a criminal history category I,

the   resulting    guideline     range     remained   at   168-210    months

imprisonment.      After considering the factors set forth in 18

U.S.C.A. § 3553(a) (West 2000 & Supp. 2007), the district court

again sentenced Boggs to 200 months for the kidnapping and ransom

demand counts to run concurrently, for a total term of 284 months

imprisonment.

          Boggs appeals, claiming that the district court violated

his Sixth Amendment rights by enhancing his sentence based on

findings made by the court, rather than a jury.            Boggs’ claim is

foreclosed by Booker and its progeny.            After Booker, a district

court is no longer bound by the range prescribed by the sentencing


                                   - 2 -
guidelines.       United States v. Hughes, 401 F.3d 540, 546 (4th Cir.

2005).      However,         courts   still      must   calculate   the   applicable

guideline range after making the appropriate findings of fact and

consider the range in conjunction with other relevant factors under

the guidelines and § 3553(a).              Gall v. United States, No. 06-7949,

2007 WL 4292116, at *7 (U.S. Dec. 10, 2007).                    We will review the

sentence       under    an    abuse-of-discretion        standard     regardless    of

whether the sentence imposed is inside or outside of the guidelines

range.    Id.

               Under an advisory guidelines scheme, a district court

does not violate the Sixth Amendment by making factual findings as

to sentencing factors by a preponderance of the evidence as long as

the fact-finding does not enhance the sentence beyond the maximum

term specified in the substantive statute.                    See United States v.

Morris, 429 F.3d 65, 72 (4th Cir. 2005) (holding that “Booker does

not in the end move any decision from judge to jury, or change the

burden of persuasion”).

               Therefore, Boggs’ claim is without merit.               Accordingly,

we affirm his sentence. We dispense with oral argument because the

facts    and    legal    contentions       are     adequately   addressed     in   the

materials       before       the   court   and     argument   would    not   aid   the

decisional process.

                                                                             AFFIRMED




                                           - 3 -